DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered. Claims 1 and 6 have been amended. Claim 5 has been cancelled. Claims 10-19 remain withdrawn, therefore, claims 1-4 and 6-9 remain pending in the application. 
Claim Clarification
Claim 8 recites “a connection point configured to secure a securing line to the force damper, the securing line comprising at least one of: a rope, a cable, and a lanyard” and claim 9 recites “the securing line is configured to secure at least one of: a harness and a belt”; the second half of claim 8 as well as claim 9 appears to only further limit an intended use limitation i.e. the securing line, since the securing line is only recited in claim 8 in an intended use form: “a connection point configured to secure a securing line”; hence the securing line is not positively recited or required by the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the resilient member comprises a compression spring”; this recitation is rejected as being indefinite since claim 6 requires a compression spring which appears to be in addition to the compression spring established in claim 1 on which claim 6 depends; does applicant mean to positively recite and require two compression springs? And since the elected embodiment of figure 1 can only have one spring, it appears that “a compression spring” is being mistakenly re-established in claim 6, where the claim need to refer back to “the compression spring”. For the purpose of examining, examiner assumes they are the same spring. 
Claim 7 is rejected since it depends from rejected claim 6.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg, DE 202008002704 in view of Smith, US (2013/0312650).
In regards to claim 1 Osterberg discloses:
A force damper (fig. 1 and abstract) arranged to progressively arrest a first force imparted by an object moving in a first direction (abstract), the force damper comprising: 
a housing (10) comprising a first end (at 20) and a second end (at 16), the first end having a first surface (see annotated drawings), a second surface (see annotated drawings) opposite the first surface and a first connection point (22) secured to the first surface, and the second end having a through bore (see annotated drawings) and a third surface (see annotated drawings) opposingly disposed relative to the second surface; 
a driving member (14) comprising a first end (at 12), a second end (at 18) and a shaft (14) therebetween, the first end comprises a stop (12) and the second end comprises a second connection point (connection ring between 14 and 18); and, 
a resilient member (26) that at least partially undergoes plastic deformation (paragraph [0020]; excerpt highlighted below) when the first force is arrested, the resilient member is disposed between the stop and the third surface (see annotated 


    PNG
    media_image1.png
    311
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    587
    618
    media_image4.png
    Greyscale

In regards to claim 1 Osterberg does not disclose the resilient member comprising at least one of: a resilient polymer, a leaf spring, and a compression spring.
However, Smith teaches the resilient member comprising at least one of: a resilient polymer (Paragraph [0048]; excerpt highlighted below).

    PNG
    media_image5.png
    386
    720
    media_image5.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize polymer as taught by Smith to manufacture the plastically deformable resilient member 26 of Osterberg for the known advantages of polymers where they are known to be light in weight and being thermally and electrically insulating. One of ordinary skill in the art would consult different linear shock absorbing devices such as the pole sleeve of Smith.
In regards to claim 2 Osterberg discloses the housing encloses the resilient member (fig. 1).
 In regards to claim 3 Osterberg discloses the second end of the housing comprises a block (see annotated drawings), the block comprising the through bore and the third surface (see annotated drawings).


    PNG
    media_image6.png
    531
    569
    media_image6.png
    Greyscale

Regarding claims 6 and 7, these are interpreted as best understood considering the 112 issue explained above - therefore, the limitations of claims 6 and 7 are directed to an alternative limitation (compression spring) while claim 1 from which claims 6 and 7 depends from recites the compression spring in an alternative form; and since the option of the resilient polymer was taken for examination in claim 1, the further limiting of the unselected alternative limitation will not be addressed on the merits. 
In regards to claim 8 Osterberg discloses a connection point (18) configured to secure (intended use) a securing line to the force damper, the securing line comprising a cable (paragraph [0019]; excerpt below). 

    PNG
    media_image7.png
    62
    678
    media_image7.png
    Greyscale

In regards to claim 9 Osterberg discloses (as further narrowing intended use limitation) the securing line (the cable) is configured to secure at least one of: a harness and a belt.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg and Smith as applied to claim 3 above, and further in view of McCoy, US (2016/0363186).
In regards to claim 4 Osterberg and Smith do not teach the block formed from urethane.
However, McCoy teaches the block is formed from a urethane (paragraph [0011]; excerpt below) (Claim 4).

    PNG
    media_image8.png
    233
    709
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the urethane blocks 110 taught by McCoy for the block of Osterberg in order to control the movement of the rod in the internal cavity within the housing and affect the movement and/or speed of the movement of the rod as the rod moves along the longitudinal axis of the housing body as suggested motivated by McCoy (paragraph [0011]; excerpt highlighted below). Note that introducing the block of McCoy consequently establishes the third surface being on the surface of the block facing the first end of the housing.

    PNG
    media_image9.png
    515
    590
    media_image9.png
    Greyscale


Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive because:
Applicant argues “functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used … a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components”; examiner provides that the limitation “configured to secure” is indeed evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art; examiner further provides that reference Osterberg discloses a 

    PNG
    media_image7.png
    62
    678
    media_image7.png
    Greyscale

Finally, examiner provides that In response to applicant's argument that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues regarding the 112 rejection that “claim 5, and which recites "wherein the resilient member comprises a compression spring" simply clarifies that the resilient member of claim 5 that can be any of a resilient polymer, a leaf spring, a shock absorber, or a compression spring, in fact, comprises a compression spring… claim 6 sufficiently sets for the metes and bounds of the claims and is not indefinite”; examiner clarifies that the indefiniteness that is repeated above is due to the fact that the claim from which claim 6 depends establishes “a compression spring:, hence any further reference to this limitation should not re-establish antecedent basis; in other words the claim must refer back to the limitation by reciting “the compression spring”, using article “the”.  
Applicant’s argument regarding that Osterberg cannot be used in a 102 rejection since: “Osterberg describes a collapsible honeycomb structure 30 and fails to disclose, or describe or suggest, a resilient polymer, a leaf spring or a compression spring”; examiner submits that 102 rejection has been withdrawn as a result of the amendment and 103 rejection has been introduced in further view of teaching reference Smith which teaches the resilient 

    PNG
    media_image10.png
    190
    720
    media_image10.png
    Greyscale

Applicant argues “it is also respectfully submitted that Osterberg does not disclose or describe first and second surfaces that are analogous to the first and second surfaces as described and claimed by Applicant and/or as such structures would be construed according to a broadest reasonable interpretation of such structures that is consistent with the specification”; examiner respectfully disagree and provides that the words of a claim must be given their “plain meaning” in light of the specification (See MPEP 2111.01 [R-5]).  The terms “first and second surfaces” has a broadest reasonable interpretation in accordance with the definition of surface as obtained from https://www.thefreedictionary.com/surface 

    PNG
    media_image11.png
    155
    498
    media_image11.png
    Greyscale

Applicant argues “Applicant respectfully submits that McCoy fails to further describe or suggest the deficiencies of Osterberg as related to amended independent claim 1 and/or there is simply no suggestion of motivation to combine the teachings of Osterberg with McCoy. That is, while McCoy arguably describes a shock absorber including an compression spring and that a compressible sleeve can be formed from urethane, it is respectfully submitted that McCoy specifically relates to an elastically deformable compression spring and device and does not describe or suggest a plastically deformable compression spring. In other words, the principles of operation of the device described by McCoy, e.g., elastic deformation and return, are wholly contrary to the principles of operation of a device according to claim 1 and/or Osterberg, e.g., plastic deformation and no return”; examiner respectfully disagrees and provides that reference McCoy is being relied upon only to teach that the block is formed from a urethane and is not being relied upon to teach a plastically deformable compression spring as mentioned in applicant’s argument. In addition, examiner submits that one of ordinary skill in the art would have consulted other shock absorbers that doesn’t necessarily have to follow the same operational principals for manufacturing materials suggestions. Finally, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634